DETAILED ACTION

The amendment filed on June 25, 2021 has been entered.

Claim Objections
Claims 12-15, 17, and 20-23 are objected to because of the following informalities:
In claim 12, line 3, it seems that the first comma “,” (after “assembly”) is unnecessary and should be deleted for clarity.
In claim 23, line 12, the recitation “wherein wherein” is improper and redundant.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 10-15, and 20-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over each of:
claims 1-3, 5-10, and 12-19 of U. S. Patent No. 9,623,575;
claims 1-3, 5-10, and 12-19 of U. S. Patent No. 10,022,882;
claims 1, 2, 4-6, 8, 9, 11-18, and 20 of U. S. Patent No. 10,391,654; and
claims 1, 2, 4-6, 9-11, 13-16, 18-20, 23, and 24 of U. S. Patent No. 10,967,533.
Although the conflicting claims are not identical, they are not patentably distinct from each other because it is clear that all elements of subject claims of the instant invention of this application (hereinafter referred to as “the application claims”) are found in the subject claims of the subject patents listed above (hereinafter referred to as “the patent claims”). The differences between application claims and the patent claims lies in the fact that the patent claims include more features and thus are more with one exception, the recitation of the specific material of the return element being metal, and more specifically, metal alloy. Thus, claims the application claims are in effect a “species” of the “generic” patent claims, the one exception notwithstanding. It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).
Regarding the one exception, set forth in claims 1, 3, 12, 14, and 23, it is respectfully submitted that it is old and well known in the art to make resilient or elastic elements from metal, including metal alloy, as such a material is readily available, inexpensive, and easy to manufacture/machine. Therefore, it would have been obvious to one having ordinary skill in the art to make the return element from metal, including metal alloy, for at least the reasons described above.
Additionally, regarding claims 4 and 15, it is respectfully submitted that to provide the return element with the recited thickness would be the mere discovery of the optimum or workable ranges within the general conditions of the prior art by routine experimentation and therefore obvious to one of ordinary skill in the art.
Therefore, since the application claims are obvious over the patent claims, they are not patentably distinct from the patent claims.

Allowable Subject Matter
Claims 6 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action; specifically, the amendments placed the claims in condition for allowance and thus necessitated the new grounds of rejection under Double Patenting. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLARK F. DEXTER whose telephone number is (571)272-4505. The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the Examiner. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/CLARK F DEXTER/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        Error! Unknown document property name.


cfd
November 20, 2021